  


AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT
This Amendment No. 1 (this “Amendment”) to the Stock Purchase Agreement (the
“Agreement”) is entered into as of February 14, 2020 by and among Cinedigm Corp.
a Delaware corporation (the “Purchaser”) and the sellers named on Schedule A
attached to the Agreement (the “Sellers”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Agreement.
RECITALS
WHEREAS, the parties hereto entered into the Agreement, dated as of December 27,
2019, pursuant to which the Purchaser would purchase from the Sellers, and the
Sellers would sell to the Purchaser, certain ordinary shares of Starrise media
Holdings Limited (the “Company”); and
WHEREAS, the Sellers consist of BeiTai Investment LP (“BeiTai”) and Aim Right
Ventures Limited (“Aim Right”); and
WHEREAS, the parties hereto wish to amend the Agreement in certain respects;
NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants, and agreements contained in this Amendment, the parties,
intending to be legally bound, agree as follows:
Section 1.    Amendments to the Agreement.
(a)    Section 3 is amended and restated in its entirety to read as follows:
“3.1    Closing Date. Subject to the satisfaction or waiver of the conditions
set forth in Section 6 of this Agreement, the closing of the purchase and sale
of all or portions of the Purchased Shares as contemplated by this Agreement
(each, a “Closing”) shall occur on such date or dates as may be mutually agreed
upon by the Sellers and the Purchaser (each, a “Closing Date”).
3.2    Purchased Shares. At any Closing, each Seller that is delivering any
Purchased Shares will deliver to the Purchaser instruments of transfer or other
appropriate documents satisfactory to the Purchaser indicating proof of transfer
of the Purchased Shares being transferred at such Closing to the Purchaser, or
its designee, if applicable.
3.3    Books and Records. On any Closing Date, each Seller that is delivering
any Purchased Shares shall cause the Company to record, or to cause its transfer
agent or stock registrar for the Ordinary Shares to record, the Purchase as the
record or beneficial, as applicable, holder of the Purchased Shares being
transferred at such Closing in the books and records of the Company.”
(b)    Schedule A is amended by reflecting that BeiTai shall sell, at a first
closing anticipated to occur on February 14, 2020 or such other date as the
Purchaser and BeiTai shall agree, 162,162,162 Purchased Shares and that the
Purchaser shall issue to BeiTai 21,646,604 shares of Common Stock in
consideration therefor.




Section 2.    Miscellaneous.
(a)     Each party to this Amendment represents and warrants that the execution
and delivery by it of this Amendment and the Agreement, as amended hereby, and
the performance of its obligations hereunder and thereunder, have been duly
authorized by all requisite corporate action on its part and no other corporate
authorization or proceedings on its part is required therefor. Each party to
this Amendment represents and warrants that (i) this Amendment has been duly
executed and delivered by it, and, assuming the due authorization, execution and
delivery of this Amendment by the other parties hereto, constitutes the legal,
valid and binding obligation of such party, enforceable against it or him, as
applicable, in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles, (ii) none of the execution, delivery or performance by such party of
this Amendment and the Agreement, as amended hereby, in accordance with their
terms, nor the consummation by such party of the Transactions, does or shall
violate, conflict with, breach or constitute a default under (in each case, with
or without the giving of notice, the lapse of time or both) any of the
provisions of: (A) any of the or organizational documents of such party; (B) any
contract to which such party is a party; (C) any applicable Law; or (D) any
permit or order or judgment applicable to such party and (iii) except as
expressly set forth in the Agreement, none of the execution, delivery or
performance by such party of this Amendment or the Agreement, as amended hereby,
in accordance with their terms, nor the consummation by such party of the
purchase and sale of the Purchased Shares does or will: (A) require any consent,
waiver, approval, authorization, order or permit of, declaration, filing or
registration with, other action by, or notification to, any Governmental
Authority applicable to such party; or (B) require the consent, waiver,
approval, authorization, notification or action of, by or to (as applicable) any
other person pursuant to the terms and conditions of any contract in order to
avoid any breach, default, violation, termination, modification or prepayment
thereunder and to avoid the acceleration or cancellation of any rights or
obligations thereunder.
(b)    Except as expressly amended hereby, the Agreement shall remain in full
force and effect. The Agreement, as amended hereby, is hereby ratified and
confirmed. All references in the Agreement to “this Agreement” shall be deemed
to refer to the Agreement, as amended hereby.
(c)    This Amendment shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any principle or
rule (whether of the State of New York or any other jurisdiction) that would
cause the application of Laws of any jurisdiction other than those of the State
of New York.
(d)    This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument, and may be delivered as originals, by electronic
format or otherwise.
[SIGNATURE PAGE FOLLOWS]




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above by their respective officers thereunto duly
authorized.


 
CINEDIGM CORP.
 
By: __/s/ Christopher J. McGurk
Name: Christopher J. McGurk
Title: Chief Executive Officer


 
 
 
BEITAI INVESTMENT LP:




 
By: __/s/ illegible____________
Name:
Title:




 
 
 
AIM RIGHT VENTURES LIMITED




 
By: __/s/illegible_____________
Name:
Title:













1